DETAILED ACTION
1.	The Amendment filed on December 30, 2021 has been considered
Claims 1-8 and 21-32 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 6, 7, 21, 22, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Uhrich et al (US 2018/0306134 A1) in view of Leone et al (US 2014/0311443 A1), and further in view of Levijoki (US 10,190,481 B2).
Regarding claim 1, Uhrich Reference describes a method operating an engine, the method comprising: deactivating a subset of cylinders of a plurality of cylinders of the engine [para. 0051 teaches one or more cylinders deactivated] based on of the engine operating condition [Figure 3 describes steps 302-306]; and directly injecting fuel into each cylinder of the subset of cylinders Figure 1 shows a direct injector (67); and para. 0051 teaches the engine rotates with one or more cylinders deactivated (e.g., not combusting air and fuel) while the injector being characterized injects fuel to the deactivated cylinder].
Uhrich Reference does not specifically teach the engine operating condition is a temperature of engine which senses via temperature sensor.
Leone Reference teaches the engine operating condition is a temperature of engine which is sensed via temperature sensor (112) [para. 0044] which is used as a condition for deactivating cylinder [Figure 4]; and 
Levijoki teaches temperature sensor (140) senses a temperature of engine [col. 4, lines 13-17] and the temperature of engine [ECT (208)] being greater than threshold temperature [the first predetermined temperature (212)] while coolant system [coolant pump (154)] is operated [col. 8, lines 18-23].
Since the prior art references are from the same field of endeavor, the purpose disclosed by Leone and Levijoki would have been recognized in the pertinent art of Uhrich invention.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use a temperature sensor for sensing an engine temperature as taught by Leone Reference and the comparison between the engine temperature and threshold temperature as taught by Levijoki for the purpose of providing an engine temperature as an engine operating conditions of deactivating one or more [subset] of cylinders.
Regarding claim 2, as discussed in claim 1; thus, the modified Uhrich invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the comparison between the engine temperature and the threshold temperature.  However, Levijoki invention describes the claimed temperature comparison between the engine temperature and threshold temperature [see discussion in claim 1].  Alternatively, it would have been obvious to one of ordinary skill in the art to have included the engine temperature is less 
Regarding claim 3, as discussed in claims 1-2, further see Figure 2, the modified Uhrich invention teaches intake valve (52), exhaust valve (54), and spark plug (91) [para. 0025-0026, Leone].
Regarding claims 6 and 7, as discussed in claim 1.
Regarding claims 21, 22, 25, 26, 28 and 29, see discussion in claims 1-3, 6 and 7.
Regarding claims 28-29, see discussion in claims 1-3, 6 and 7.  

Allowable Subject Matter
6.	Claims 4, 5, 8, 23, 24, 27 and 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Argument
7.    Applicant’s Arguments/Remarks filed on December 30, 2021 have been fully considered but they are not persuasive.  The Applicant has amended claims 1, 21, and 28; and argued that the combination of Uhrich and Leone does not teach the comparison between the engine temperature and the threshold temperature.
	However, Levijoki teaches the comparison between the engine temperature and the threshold temperature.
Therefore, the combination of Uhrich, Leon and Levijoki teaches deactivating a subset of cylinders of a plurality of cylinders of the engine based on a temperature of engine sensed via a temperature sensor being greater than threshold temperature while coolant system is operated.
	Claims 1-2, 6, 7, 21, 22, 25, 26, 28 and 29 continue to be rejected as above discussion.

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 



/J.H.H./
February 23, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 26, 2022